NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                    ICHL, LLC
(DOING BUSINESS AS INTELLECTUAL CAPITAL HOLDINGS
                     LIMITED),
                 Plaintiff-Appellant,
                           v.
             SONY ELECTRONICS, INC.
                Defendant-Appellee,
                          and
                   LENOVO, INC.
                  Defendant-Appellee.
              __________________________

                      2011-1202
              __________________________

   Appeal from the United States District Court for the
Eastern District of Texas in Case No. 08-CV-0065, Judge
David J. Folsom.
              ____________________________

              Decided: December 22, 2011
             ____________________________

    ERIC T. STAHL, Law Offices of Frank L. Branson, P.C.,
of Dallas, Texas, argued for plaintiff-appellant.
ICHL   v. SONY ELECTRONICS                               2


    KEVIN P.B. JOHNSON, Quinn, Emanuel Urquhart &
Sullivan, of Redwood Shores, California, argued for both
defendants-appellees. With him on the brief was TODD M.
BRIGGS. Of counsel on the brief for defendant-appellee
Lenovo, Inc., were LUKE L. DAUCHOT and SHARRE
LOTFOLLAHI, Kirkland & Ellis, LLP, of Los Angeles,
California.
               __________________________

   Before LOURIE, SCHALL, and PROST, Circuit Judges.
LOURIE, Circuit Judge.


    ICHL, LLC (“ICHL”) appeals from the district court’s
judgment of noninfringement in favor of Sony Electronics,
Inc. and Lenovo, Inc. (“Defendants”). In this appeal,
ICHL challenges the district court’s conclusion that
elements of the claimed “heat sink assembly” must be
separate parts. Because the district court did not err in
construing the claims, we affirm.
                        BACKGROUND
                             I.
    This patent case relates to heat sinks that are used to
dissipate heat and cool electronic components such as
microprocessors. ICHL owns U.S. Patent 4,884,631 (“the
’631 patent”), which relates to a heat sink assembly.
Figure 1 of the ’631 patent, reproduced below, depicts the
patented heat sink assembly, in which two “fin struc-
tures” (labeled 16 and 18) are affixed to a surface of the
“top plate” (labeled 12):
3                                 ICHL   v. SONY ELECTRONICS




    The central dispute in this case is whether the “top
plate” and “fin structures,” as claimed, must be structur-
ally distinct. Claim 2, reproduced below, is representa-
tive, listing the “top plate” and “fin structures” as
separate elements, in which the fin structures are
“bonded” to a surface of the top plate:
    2. A heat sink assembly of the type receiving an
         electrical component in in intimate engage-
         ment for dissipating heat generated by such
         component, such heat dissipation being
         promoted by forced air flow through the as-
         sembly; the assembly comprising:
           a top plate having a first surface for re-
                 ceiving said component and a second
                 surface for receiving fin structures;
           a plurality of fin structures each bonded to
                 said second surface of said top plate
                 and extending therefrom;
ICHL   v. SONY ELECTRONICS                                  4


             at least two of said fin structures being in
                   relative spaced relation to form an
                   air inlet path therebetween whereby
                   an air flow into said inlet between
                   said two fin structures is divided,
                   with a respective portion of said air
                   flow being directed through each of
                   said two fin structures; and
             a cover plate partially enclosing said fin
                   structures and having an opening
                   adjacent said air inlet;
             wherein said top plate is of a rectangular
                   shape and each of said fin structures
                   is of an elongated rectangular shape.
’631 patent, col.7 l.37–col.8 l.8 (emphases added). Other
claims refer to the heat sink assembly as comprising, in
place of the “top plate,” a “thermally conductive planar
member,” in which the “fin structures” are “in intimate
contact with” a surface of the “thermally conductive
planar member.” Id. col.8 ll.9–21.
    The written description of the ’631 patent discusses
these claimed features of the invention. It discloses fin
structures that are affixed to, bonded to, or mounted on a
surface of the top plate. Id. col. 4 ll.12–39. To achieve
that connection, the specification discloses that a high
thermal conductivity bondant, such as metal-filled epoxy,
may be utilized. Id. Abstract. In addition, “[d]ip brazing
and soldering may also be employed depending on the
materials used.” Id.
    The written description also characterizes prior art
extruded heat sinks. In particular, it explains that “con-
ventional extruded structures have prevailed where fin
thickness, spacing, and orientation are all constrained to
non-optimal values.” Id. col. 1 ll.38–42. The “net result,”
5                                 ICHL   v. SONY ELECTRONICS


according to the written description, is that those ex-
truded heat sinks are “often ten-fold more massive than
their ideal counterparts.” Id. col.1 ll.42–44.
                            II.
    ICHL filed suit against Defendants in 2008, alleging
infringement of each of the ’631 patent’s claims. In the
course of the litigation, the district court construed a
number of claim limitations. Central to this appeal, the
district court concluded that the claims required the “top
plate” (or “thermally conductive planar member”) to be
structurally distinct from the “fin structures.” Order,
ICHL, LLC v. NEC Corp., No. 5:08-CV-0065 (E.D. Tex.
Sept. 20, 2010), ECF No. 115, at 6–12 (“Claim Construc-
tion Op.”).
    The district court based its conclusion on three
grounds. First, the plain language of the claims requires
the “top plate” to include a “second surface for receiving
fin structures,” in which the fin structures are “bonded to
said second surface.” Id. at 7. Those limitations, rea-
soned the district court, counseled towards concluding
that the claims did not cover extruded or integrally
bonded heat sinks. Id. Second, the district court con-
cluded that “the specification repeatedly describes the fin
structures as ‘bonded’ or ‘mounted’ to the top plate,”
which supported the district court’s interpretation of the
plain claim language. Id. at 8–9. Finally, the district
court concluded that “the inventor disparaged the ex-
truded structures of the prior art as being unable to
achieve optimal parameters,” and, while that statement
in the written description by itself may not have dis-
claimed claim scope, “taken in conjunction with the claims
and remaining specification, it is clear that extruded
structures were not within the scope of the patent.” Id. at
9.
ICHL   v. SONY ELECTRONICS                                6


    After the district court entered its claim construction,
the parties stipulated that the accused devices did not
infringe the asserted claims of the ’631 patent. The
district court thereafter entered a final judgment against
ICHL, from which ICHL timely appealed. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
    ICHL appeals the district court’s claim construction.
We review a district court’s claim construction de novo.
Cybor Corp. v. FAS Techs., Inc., 138 F.3d 1448, 1454–55
(Fed. Cir. 1998) (en banc). To ascertain the scope and
meaning of the asserted claims, we look to the words of
the claims themselves, the specification, the prosecution
history, and, if necessary, any relevant extrinsic evidence.
Phillips v. AWH Corp., 415 F.3d 1303, 1315–17 (Fed. Cir.
2005) (en banc).
    ICHL asserts that the district court erroneously con-
strued the asserted claims to exclude “integrally bonded”
heat sinks. First, ICHL argues that the plain claim
language does not exclude or disavow integrally bonded
heat sinks. In addition, ICHL points to the specification’s
disclosure of “dip brazing” as supporting its claim con-
struction. Finally, ICHL argues that the district court’s
construction improperly imports process limitations into
the claims, which claim an apparatus.
     We disagree. The claim language supports the dis-
trict court’s construction. Claim 2 plainly recites that the
“top plate” and “fin structures” are separate elements of
the “heat sink assembly,” in which the top plate contains
a surface “for receiving fin structures,” and hence not
integrally bonded. Secondly, the claim delineates that the
fin structures are “bonded to” the second surface of the
top plate. When one structure is bonded to a second
structure, those structures are plainly separate to begin
7                                  ICHL   v. SONY ELECTRONICS


with and are not integrally bonded. They are bonded, as
the specification states, by a bondant such as metal-filled
epoxy. ’631 patent, Abstract. Similarly, claim 3 recites
that the fin structures are in “intimate contact with” a
surface of a “thermally conductive planar member.” That
language conveys to those of skill in the art that those
elements are separate pieces joined together, not separate
portions of a single, integrally formed structure.
     The written description is consistent with the plain
language of the claims. As recounted above, the written
description disparages prior art extruded heat sinks as
being unable to achieve optimal parameters. Id. col. 1
ll.38–44. In contrast, it discloses that the patented heat
sink assembly contains fin structures that are bonded to,
affixed to, or mounted on a surface of the top plate. Id.
col. 4 ll.12–39.
    To counter that disclosure, ICHL points to the Ab-
stract’s listing of “dip brazing” as a means to affix the fin
structures to the top plate. ICHL argues that the district
court erred because its construction does not encompass
“dip brazed” heat sinks, which, according to ICHL, are
“integrally bonded.” Opening Br. ICHL, LLC at 30, 2011
WL 2603943. However, as the district court correctly
concluded after reviewing the record, “a person of ordi-
nary skill in the art would consider dip brazing akin to
soldering or use of other bondant to join two separate
pieces.” Claim Construction Op., at 11. Thus, the district
court’s construction does not exclude from the scope of the
claims heat sink assemblies whose parts are joined by
“dip brazing.”
    Finally, contrary to ICHL’s arguments, the district
court’s claim construction does not improperly link the
claimed heat sink assemblies to the process made to
manufacture those structures. The court’s construction
ICHL   v. SONY ELECTRONICS                              8


does not require the components of the heat sink assem-
bly to be joined in a specific manner, whether by dip
brazing, soldering, or another process. Instead, the
district court’s construction addresses the structural
relationship between the claimed elements and excludes
from the scope of the claims a specific type of structure—
extruded or integrally bonded heat sinks. See Vanguard
Prods. Corp. v. Parker Hannifin Corp., 243 F.3d 1370,
1372 (Fed. Cir. 2000) (affirming claim construction of
apparatus claim that “describe[d] the relationship be-
tween” the claimed elements, not “the means of joining
them”). In sum, we conclude that the district court did
not err in construing the “top plate,” “bonded to said
second surface,” “thermally conductive planar member,”
and “in intimate contact with said second surface” limita-
tions. Because the parties stipulated to noninfringement
under those constructions, we affirm the district court’s
judgment against ICHL.
                        CONCLUSION
    We have considered ICHL’s remaining arguments and
conclude that they are without merit. For the foregoing
reasons, the judgment of the district court is
                        AFFIRMED